 



Exhibit 10.5
THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT
NOTICE OF PERFORMANCE SHARE GRANT
The Clorox Company (the “Company”) grants to the Grantee named below, in
accordance with the terms of The Clorox Company 2005 Stock Incentive Plan (the
“Plan”) and this performance share award agreement (the “Agreement”), the
following number of Performance Shares on the terms set forth below:

         
 
  GRANTEE:   «First_Name» «Last_Name»
 
  TARGET AWARD:   «SHARES_GRANTED»
 
  PERFORMANCE PERIOD:   [July 1, 200___through June 30, 200_]
 
  DATE OF GRANT:    
 
  SERIES NUMBER:   «SERIES_NUMBER»
 
  SETTLEMENT DATE   Within 75 days following the last day of the Performance
Period, provided the Grantee has remained in the employment or service of the
Company or its Subsidiaries through such date (except for a termination of
employment or service due to death, Disability or Retirement, as provided below)

AGREEMENT

  1.   Grant of Performance Shares. The Company hereby grants to the Grantee the
Target Award set forth above, payment of which is dependent upon the achievement
of certain performance goals more fully described in Section 3 of this
Agreement. This Award is subject to the terms, definitions and provisions of the
Plan and this Agreement. All terms, provisions, and conditions applicable to the
Performance Shares set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.     2.   Nature and
Settlement of Award. The Performance Shares awarded pursuant to this Agreement
represent the opportunity to receive Shares of the Company, and Dividend
Equivalents on such Shares. Except for Dividend Equivalents, which are paid in
cash pursuant to Section 4 of this Agreement, Performance Shares shall be
settled in Shares. The Company shall deliver to the Participant one Share for
each Performance Share earned, less any Shares withheld in accordance with the
provisions of Section 7 of this Agreement. Settlement shall occur on a date
chosen by the Committee, which date shall be within seventy-five (75) days
following the last day of the Performance Period, or any deferred settlement
date established pursuant to Section 6 below, whichever is later (the
“Settlement Date”), and except as specifically provided in Section 5 of this
Agreement, provided the Grantee has remained in the employment or service of the
Company or its Subsidiaries through the Settlement Date.     3.   Determination
of Number of Performance Shares Earned.

  a.   The number of Performance Shares earned, if any, for the period
commencing [July 1, 200___and ending June 30, 200_] (the “Performance Period”)
shall be determined in accordance with the following formula:

# of Performance Shares = Payout Percentage X Target Award

      The “Payout Percentage” is based on the return on invested capital of the
Company (calculated as described in paragraph b. below, the “ROIC”) at the end
of the Performance Period, determined in accordance with the following table:

 



--------------------------------------------------------------------------------



 



          Payout     Percentage (% of      ROIC   Target Award)
is less than
  0%
=
  50%
=
  75%
=
  100%
=
  125%
>=
  150%

Interim percentages to be interpolated.

      Notwithstanding the above, the Committee shall have the discretion to
adjust the ROIC levels set forth in the above table, and may condition the
determination of the number of Performance Shares earned under this paragraph a.
upon the satisfaction of the adjusted ROIC levels, as determined by the
Committee in its sole and absolute discretion, including discretion to adjust
the number of Performance Shares earned to reflect the occurrence of
extraordinary or unusual or non-recurring events or such other special
circumstances as the Committee may deem appropriate. All Performance Shares that
are not earned for the Performance Period shall be forfeited.     b.   ROIC
shall be calculated as net operating profit after taxes divided by average
operating capital (based on 5-point average) averaged over the Performance
Period, as determined by the Committee.

  4.   Dividend Equivalent Rights. Dividend Equivalents shall be earned with
respect to any Performance Shares issued to the Grantee pursuant to this Award.
Dividend Equivalents will be paid to the Grantee on dividend payment dates
commencing on or after the Date of Grant until the latest to occur of the
following: (i) the settlement of the Performance Shares or (ii) the forfeiture
of unearned Performance Shares.     5.   Termination of Continuous Service.
Except as otherwise provided below, if the Grantee’s employment or service with
the Company and its Subsidiaries is terminated for any reason prior to the
Settlement Date, all Performance Shares subject to this Agreement shall be
immediately forfeited.

  a.   Termination due to Death or Disability. If the Grantee’s termination of
employment or service is due to death or Disability, all Performance Shares
shall immediately vest and will be paid upon completion of the Performance
Period based on the level of performance achieved as of the end of such
Performance Period.     b.   Termination due to Retirement. If the Grantee’s
termination of employment or service is due to Retirement and is more than
twelve (12) months from the Date of Award set forth in this Agreement, the
Performance Shares shall vest on a pro rata monthly basis, including full credit
for partial months elapsed, and will be paid upon completion of the Performance
Period based on the level of performance achieved as of the end of such
Performance Period; provided, however, that this provision shall not apply in
the event the Grantee’s employment or service is terminated for Cause. The
amount of the vested Award may be computed under the following formula: Target
Award times (number of full months elapsed in Performance Period divided by
number of full months in Performance Period) times percent performance level
achieved as of the end of the Performance Period.     c.   Definition of
“Retirement.” For purposes of this Agreement, the term “Retirement” shall mean
termination of employment or service as an Employee after (i) twenty (20) or
more years of “vesting service” as defined in The Clorox Company Pension Plan
(“Vesting Service”), or (ii) attaining age fifty-five with ten (10) or more
years of Vesting Service.

  6.   Election to Defer Settlement. On or before [September 15, 200_], Grantee
may elect to defer the settlement of the Performance Shares from the last day of
the Performance Period until a date at least two years following such date, or
until Grantee’s later termination of employment or service. If Grantee makes
such an election, it will become irrevocable on the date of such election. If
Grantee makes such an election, Grantee will continue

2



--------------------------------------------------------------------------------



 



      to receive Dividend Equivalents on any Performance Shares until the
settlement date. If Grantee makes such an election, but a transaction occurs
that subjects Grantee’s Performance Shares to Section 19 of the Plan prior to
the settlement date, Grantee’s deferral election will terminate and Grantee’s
Performance Shares will be settled as of the date of that transaction. The
Company may terminate any deferral hereunder if a change in law requires such
termination.     7.   Taxes. Pursuant to Section 16 of the Plan, the Committee
shall have the power and the right to deduct or withhold, or require the Grantee
to remit to the Company, an amount sufficient to satisfy any applicable tax
withholding requirements applicable to this Award. The Committee may condition
the delivery of Shares upon the Grantee’s satisfaction of such withholding
obligations. The Grantee may elect to satisfy all or part of such withholding
requirement by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value equal to the minimum statutory
withholding rate that could be imposed on the transaction (or such other rate
that will not result in a negative accounting impact). Such election shall be
irrevocable, made in writing, signed by the Grantee, and shall be subject to any
restriction or limitations that the Committee, in its sole discretion, deems
appropriate.     8.   Transferability of Performance Shares. Performance Shares
shall not be transferable by the Grantee other than by will or by the laws of
descent or distribution. For avoidance of doubt, Shares issued to the Grantee in
settlement of Performance Shares pursuant to Section 2 of this Agreement shall
not be subject to any of the foregoing transferability restrictions.     9.  
Protection of Trade Secrets and Limitations on Exercise.

  a.   Definitions.

  i.   “Affiliated Company” means any organization controlling, controlled by or
under common control with the Company.     ii.   “Confidential Information”
means technical or business information not readily available to the public or
generally known in the trade, including inventions, developments, trade secrets
and other confidential information, knowledge, data and know-how of the Company
or any Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.     iii.   “Conflicting Product”
means any product, process, machine, or service of any person or organization,
other than the Company or any Affiliated Company, in existence or under
development that (1) resembles or competes with a product, process, machine, or
service upon or with which the Grantee shall have worked during the two years
prior to the Grantee’s termination of employment with the Company or any
Affiliated Company or (2) with respect to which during that period of time the
Grantee, as a result of his/her job performance and duties, shall have acquired
knowledge of Confidential Information, and whose use or marketability could be
enhanced by application to it of Confidential Information. For purposes of this
section, it shall be conclusively presumed that the Grantee has knowledge of
information to which s/he has been directly exposed through actual receipt or
review of memorandum or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.    
iv.   “Conflicting Organization” means any person or organization that is
engaged in or about to become engaged in research on or development, production,
marketing or selling of a Conflicting Product.

  b.   Right to Retain Shares Contingent on Continuing Non-Conflicting
Employment. In partial consideration for the award of these Performance Shares,
the Grantee agrees that the Grantee’s right to the Shares upon settlement of the
Performance Shares is contingent upon the Grantee refraining, during the term of
the Performance Period and for a period of one (1) year after the Settlement
Date, from rendering services, directly or indirectly, as director, officer,
employee, agent, consultant or otherwise, to any Conflicting Organization except
a Conflicting Organization whose business is diversified and that, as to that
part of its business to which the Grantee renders services, is not a Conflicting
Organization, provided that the Company shall receive separate written
assurances satisfactory to the Company from the Grantee and the Conflicting
Organization that the Grantee shall

3



--------------------------------------------------------------------------------



 



      not render services during such period with respect to a Conflicting
Product. If, prior to the expiration of the Performance Period or at any time
within one (1) year after the Settlement Date, the Grantee shall render services
to any Conflicting Organization other than as expressly permitted herein, the
Performance Shares, whether vested or not, will be immediately forfeited and
cancelled, and the Grantee shall immediately return to the Company the Shares or
the pre-tax income derived from any disposition of the Shares. THE GRANTEE
UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE
GRANTEE FROM RENDERING SERVICES TO A CONFLICTING ORGANIZATION, BUT PROVIDES FOR
THE FORFEITURE OF THE PERFORMANCE SHARES AND A RETURN TO THE COMPANY OF THE
SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE SHOULD CHOOSE
TO RENDER SUCH SERVICES DURING THE TERM OF THE PERFORMANCE PERIOD OR WITHIN ONE
(1) YEAR THE SETTLEMENT DATE.     c.   No Interference or Solicitation. In
partial consideration for the award of these Performance Shares and to forestall
the disclosure or use of Confidential Information, the Grantee agrees that for a
period of one (1) year after the date of settlement of the Performance Shares,
s/he shall not, for himself/herself or any third party, directly or indirectly
(i) divert or attempt to divert from the Company (or any Affiliated Company) any
business of any kind in which it is engaged, including, without limitation, the
solicitation of its customers as to Conflicting Products, or interference with
any of its suppliers or customers (collectively, “Interfere”), or (ii) solicit
for employment any person employed by the Company, or by any Affiliated Company,
during the period of such person’s employment and for a period of one year after
the termination of such person’s employment with the Company or any Affiliated
Company (collectively, “Solicit”). If, during the term of the Performance Period
or at any time within one (1) year after the Settlement Date, the Grantee
breaches his/her obligation not to Interfere or Solicit, the Performance Shares,
whether vested or not, will be immediately forfeited and cancelled, and the
Grantee shall immediately return to the Company the Shares or the pre-tax income
derived from any disposition of the Shares.     d.   Injunctive and Other
Available Relief. By acceptance of these Performance Shares, the Grantee
acknowledges that, if the Grantee were to breach or threaten to breach his/her
obligation hereunder not to Interfere or Solicit, the harm caused to the Company
by such breach or threatened breach would be, by its nature, irreparable
because, among other things, damages would be significant and the monetary harm
that would ensue would not be able to be readily proven, and that the Company
would be entitled to injunctive and other appropriate relief to prevent
threatened or continued breach and to such other remedies as may be available at
law or in equity.

  12.   Miscellaneous Provisions.

  a.   Rights as a Stockholder. Neither the Grantee nor the Grantee’s transferee
or representative shall have any rights as a stockholder with respect to any
Shares subject to this Award until the Performance Shares have been settled and
Share certificates have been issued to the Grantee, transferee or
representative, as the case may be.     b.   Choice of Law. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
California, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.     c.   Modification or Amendment.
This Agreement may only be modified or amended by written agreement executed by
the parties hereto; provided, however, that the adjustments permitted pursuant
to Section 18 of the Plan may be made without such written agreement.     d.  
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.    
e.   References to Plan. All references to the Plan shall be deemed references
to the Plan as may be amended.     f.   Headings. The captions used in this
Agreement are inserted for convenience and shall not be deemed a part of this
Agreement for construction or interpretation.

4



--------------------------------------------------------------------------------



 



  g.   Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or by the Company forthwith to the
Board or the Committee, which shall review such dispute at its next regular
meeting. The resolution of such dispute by the Board or the Committee shall be
final and binding on all persons.     h.   Section 409A Compliance. To the
extent applicable, it is intended that the Plan and this Agreement comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any related regulations or other guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service (“Section 409A”). Any provision of the Plan or this
Agreement that would cause this Award to fail to satisfy Section 409A shall have
no force or effect until amended to comply with Section 409A, which amendment
may be retroactive to the extent permitted by Section 409A.

                  THE CLOROX COMPANY    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:   CEO and President    

5



--------------------------------------------------------------------------------



 



GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE PERFORMANCE SHARES
PURSUANT TO THIS AGREEMENT IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR
ACQUIRING SHARES HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE CRITERIA.
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN
THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH GRANTEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S EMPLOYMENT AT ANY TIME, WITH
OR WITHOUT CAUSE.
Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Agreement. Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Agreement. Grantee further
agrees to notify the Company upon any change in the residence address indicated
below.

                 
Dated:
      Signed:        
 
               
 
          Grantee    

         
 
  Residence Address:    
 
       
 
       
 
       
 
       

6